internal_revenue_service department of the treasury number release date index number attn washington dc person to contact telephone number refer reply to cc psi plr-129044-00 date october in re legend husband wife daughter son trust trust trust trustees date date - - - - - - - - - - dear this is in reference to your letter dated date and subsequent correspondence requesting rulings regarding the effect of the proposed judicial construction of the trust instrument for federal generation-skipping_transfer_tax purposes the facts submitted are as follows background on date husband and wife collectively the trustors created and funded trust an irrevocable_trust governed by the law of california primarily for the benefit of trustors and their issue trust had three trustees one of which was husband under the terms of trust during the joint lifetime of the trustors the net_income and principal would be accumulated or distributed in the discretion of the plr-129044-00 trustees during any time that husband was serving as trustee husband would have the sole discretion to make distributions trust provides that upon the death of the first trustor to die after payment of debts expenses taxes and any other charges the corpus of trust would be divided into two separate shares one share for the surviving trustor to be held in trust survivor’s trust and the other share for the remaining beneficiaries primary beneficiaries share trust further provides that the primary beneficiaries share be divided into two equal shares to be held in separate trusts trust and trust the terms of trust and trust are substantially_similar except that trust is to be held for the benefit of daughter and her issue and trust is to be held for the benefit of son and his issue article of trust provides that after the death of the first trustor to die income of the survivor’s trust is to be paid to the surviving trustor at that trustor’s request the independent_trustee may make discretionary distributions of principal from the survivor’s trust trust and trust to the surviving trustor for that trustor’s reasonable care maintenance and support the surviving trustor has a limited power during life to appoint the principal and undistributed_income to that trustor’s living issue the spouse of any issue and any charity the surviving trustor also has a testamentary power to appoint the principal and undistributed_income to anyone including his or her estate article a of trust provides that after the death of the first trustor to die and during the life of the surviving trustor the independent_trustee may in its discretion pay the net_income of trust and trust to or for the benefit of the trustor’s living issue who are the beneficiaries of trust and of trust respectively for that beneficiary’s proper care maintenance support and education after taking into consideration other resources available to that beneficiary likewise article b provides that the independent_trustee may in its discretion make distributions of principal of trust and trust to or for the proper care maintenance support and education of the respective beneficiaries of trust and trust after the death of first trustor to die and during the life of the surviving trustor upon the death of the surviving trustor article a of trust provides that during the lifetime of the primary beneficiary daughter of trust the independent_trustee has the discretion to pay the net_income and principal of trust to daughter and her living issue for the proper care maintenance support and education of the daughter and her issue after taking into account the beneficiary’s other resources likewise during the lifetime of the primary beneficiary son of trust the independent_trustee has the discretion to pay the net_income and principal of trust to son and his living issue for the proper care maintenance support and education of the son and his issue after taking into account that beneficiary’s other resources article c of trust states that plr-129044-00 following the demise of surviving trustor each primary beneficiary who is legally competent to do so shall have the power to appoint the remaining principal and any undistributed_income of his or her child’s trust to such of trustors’ issue and or to the spouse of any one or more of trustors’ issue other than to such primary beneficiary’s own spouse during such primary beneficiary’s lifetime in such amount or amounts as such primary beneficiary shall appoint from time to time during his or her lifetime by an instrument or at his or her death by his or her last will or codicil thereto meeting the requirements of a will or codicil in force in the state of execution thereof at the date such will or codicil is executed in which instrument will or codicil specific reference to such power_of_appointment and the specific intention to exercise said power is expressed article provides that upon the last to occur of the death of the surviving trustor the death of the primary beneficiary and the death or remarriage of the primary beneficiary’s spouse the principal and undistributed_income of trust and trust respectively except as appointed by the primary beneficiary as described in article c above shall be distributed outright to or held for the benefit of the then living issue of the primary beneficiary of each respective trust appendix b of trust defines an independent_trustee as each institution and each individual other than husband and wife and other than a person who is or may become entitled to the distribution of income or principal from any trust created hereunder who serves as trustee of a_trust created herein subsequent to the execution of trust the attorneys who drafted the trust contacted husband to inform him of a possible error in the trust instrument as set forth above article c of trust provides that after the death of the surviving trustor wife the primary beneficiary of trust daughter shall have the power to appoint the remaining principal and any undistributed_income of that trust to such of trustors’ issue and or to the spouse of any one or more of trustors’ issue other than to such primary beneficiary’s own spouse during such primary beneficiary’s lifetime as drafted this provision indicates that upon wife’s death daughter would have the power to appoint the principal of trust to herself as an issue of husband and wife as such this power would constitute a general_power_of_appointment held by daughter husband and wife planned to make other changes to trust and they decided to amend article c during discussions of the changes husband stated that he did not intend to give daughter a general_power_of_appointment husband however was in poor health and died on date before amending trust to incorporate the change husband was survived by wife daughter and son wife as surviving plr-129044-00 trustor subsequently exercised her general_power_of_appointment over the survivor’s trust pursuant to article of trust wife is now deceased trustees which consist of daughter another individual and an independent corporation are the current trustees of trust trustees believe that the language in trust with respect to the powers held by daughter to appoint the principal and undistributed_income of trust as set forth in article c of trust is a result of scrivener error trustees have submitted extensive documentation detailing discussions between trustors and their attorneys concerning the execution of trust that documentation shows that when husband and wife established trust they intended that daughter have a limited power to appoint the trust property during her life and after her death to rectify the effect of the scrivener’s error the trustees propose to file a petition in the appropriate local court the petition will request that the court conclude that the trustors intended that under the terms of trust daughter and son have only a limited lifetime power and a limited testamentary power to appoint their respective trusts trust and trust to his or her spouse his or her issue or the spouses of his or her issue in addition the petition will request that the court reform the provisions of article c of trust effective ab initio to read as follows following the demise of surviving trustor each primary beneficiary who is legally competent to do so shall have the power to appoint the remaining principal and any undistributed_income of his or her child’s trust to such of such primary beneficiary’s spouse issue and or spouses of such issue other than to such primary beneficiary’s own spouse during such primary beneficiary’s lifetime in such amount or amounts as such primary beneficiary shall appoint from time to time during his or her lifetime by an instrument or at his or her death by his or her last will or codicil thereto meeting the requirements of a will or codicil in force in the state of execution thereof at the date such will or codicil is executed in which instrument will or codicil specific reference to such power_of_appointment and the specific intention to exercise said power is expressed no primary beneficiary shall have the power to appoint any portion of his or her child’s trust to himself or herself to his or her estate to his or her creditors or to the creditors of his or her estate trustees have represented that no additions actual or constructive have been made to trust after date plr-129044-00 rulings requested you have requested the following rulings as a result of the proposed judicial reformation daughter does not possess and never has possessed a general_power_of_appointment with respect to trust that would cause the corpus of trust to be includible in daughter’s gross_estate for federal estate_tax purposes as a result of the proposed judicial reformation daughter will not be treated as having released a general_power_of_appointment for federal gift and estate_tax purposes under sec_2514 and sec_2041 respectively as a result of the proposed judicial reformation the exempt status of trust for generation-skipping_transfer_tax purposes will not be affected and the judicial reformation will not result in a transfer of property that will subject trust or distributions thereunder to the generation-skipping_transfer_tax imposed under sec_2601 rulings and law and analysis sec_2041 of the internal_revenue_code provides that for federal estate_tax purposes the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the person possessing the power shall be considered the release of such power likewise for gift_tax purposes sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing the power sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the person possessing the power is considered a release of the power for gift_tax purposes a general_power_of_appointment is defined in sec_2514 as a power that is exercisable in favor of the individual possessing the power his estate his creditors or plr-129044-00 the creditors of his estate section of the california probate code provides in part that a except as provided for in section pertaining to revocable trusts a trustee or beneficiary of a_trust may petition the court under this chapter concerning the internal affairs of the trust or to determine the existence of the trust b proceedings concerning the internal affairs of a_trust include but are not limited to proceedings for any of the following purposes determining questions of construction of a_trust instrument determining the existence or nonexistence of any immunity power privilege duty or right cal prob code west further the california civil code in addressing the revision of contracts provides at when through fraud or a mutual mistake of the parties or a mistake of one party which the other at the time knew or suspected a written contract does not truly express the intention of the parties it may be revised on the application of a party aggrieved so as to express that intention so far as it can be done without prejudice to rights acquired by third persons in good_faith and for value cal civ code west under california law t he paramount rule in the construction of wills to which all other rules must yield is that a will is to be construed according to the intention of the testator as expressed therein and this intention must be given effect as far as possible in re estate of russell cal rptr cal adams v cook cal 2d the primary duty_of the court in construing all documents is to give effect to the intention of the maker and that duty applies to inter_vivos instruments as well as testamentary instruments wells fargo bank national ass’n v huse cal rptr cal ct app extrinsic evidence may be admitted in order to give effect to the intent of the maker see ike v doolittle cal rptr 2d cal ct app estate of anderson cal rptr 2d cal ct app burch v george cal rptr 2d cal ct app wells fargo plr-129044-00 bank v marshall cal app 4th extrinsic evidence may also be admitted to reform the dispositive provisions of a_trust in order to correct errors made in drafting the instrument when such reformation will conform to the intent of the settlor lissauer v union bank trust co cal app 2d further under california law the rules set forth under of the california civil code regarding revision of a contract where due to fraud or mistake the instrument does not express the intent of the parties also apply to the reformation of a_trust instrument in getty v getty cal rptr cal app the court in applying the rules under to the reformation of a_trust stated that t he sole purpose of the reformation doctrine is to correct a written instrument in order to effectuate a common intention of the parties which was incorrectly reduced to writing the court stated that california civil code codifies the equitable action for reformation the purpose of which is to permit a court in equity to do equity reformation of the instrument to conform to the intent of the parties at the execution of the instrument relates back to the date that it was executed bank of america national trust and savings ass’n v craig cal rptr cal ct app in this case the documentation submitted by the trustees strongly indicates that husband and wife intended to provide daughter with only the authority to appoint the principal of trust to family members other than herself furthermore terms in article c of trust which allowed daughter to appoint the property to herself because she is the issue of the trustors were the result of a scrivener’s error consequently we conclude that the reformation by the court as proposed based on scrivener’s error is consistent with applicable california law that would be applied by the highest court of that state further we conclude that if the court determines as set forth in the proposed petition that trustors intended that article c of trust confer upon daughter a limited nongeneral_power_of_appointment over the assets of trust daughter has never had a general_power_of_appointment over the assets of trust that would be included under sec_2041 in daughter’s gross_estate for federal estate_tax purposes and that there was no lapse of a general_power_of_appointment held by the daughter under article c of trust that would be considered a release of the power under sec_2514 ruling sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable plr-129044-00 distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under b of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general power is not treated as an addition to a_trust if the power was created in an irrevocable_trust that is not subject_to the gst tax because it was irrevocable on date and in the case of an exercise the power was not exercised in such a way that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period beyond the rule_against_perpetuities measured from the creation of the trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct scrivener’s error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in the present case trust was irrevocable on date trustee has represented that no additions actual or constructive have been made to the trust plr-129044-00 after that date in this case assuming that pursuant to the petition the court concludes that the trustors never intended that daughter hold a general_power_of_appointment the power to appoint the assets of trust to herself her estate her creditors or the creditors of her estate and that the court reforms article c of trust as set forth in the proposed petition we conclude that the court’s reformation of trust would be consistent with applicable state law that would be applied by the highest court of the state accordingly based on the facts submitted and the representations made the judicial reformation of trust as proposed will not affect the exempt status of trust for generation-skipping_transfer_tax purposes and will not result in a transfer of property that will subject trust or distributions thereunder to the generation- skipping transfer_tax imposed under sec_2601 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours james hogan senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
